Citation Nr: 1400888	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1958, September 1960 to March 1970, and from April 1970 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied a claim of entitlement to an increased rating for a back disability.  The Veteran received a hearing at the RO before the undersigned Veterans Law Judge in November 2012.  A claim of entitlement to a TDIU evaluation was implied, and remanded for further development in May 2013.  All requested development having been completed, this claim now returns before the Board.

The Board notes that, in April 2013, the Veteran was granted service connection for radiculopathy of the left lower extremity, evaluated as noncompensably disabling prior to March 19, 2003, and as 10 percent disabling from March 19, 2003. The Board considers this issue part of the Veteran's continued claim for increased rating for his knee disability, and as such, will adjudicate this issue below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A total disability evaluation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU under § 4.16(b) in the first instance. 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). 

The Veteran is currently service connected for bilateral hearing loss at a 30 percent evaluation, spondylosis of the lumbar spine at a 20 percent evaluation, tinnitus, at a 10 percent evaluation, radiculopathy of the left lower extremity secondary to the lumbar spine, at a 10 percent evaluation, and pterygium of the right eye at a noncompensable evaluation. These disabilities combine to a 60 percent evaluation.  Therefore, the Veteran does not meet the criteria under 38 C.F.R. § 4.16(a) for the grant of a TDIU rating.

However, the Board finds that there is some evidence of record indicating that the Veteran may be unemployable.  Specifically, in his March 2013 back examination, the examiner did note that this condition would likely affect physical and sedentary employment.  Further, in a July 2013 VA examination, an examiner stated that the Veteran's lower back would interfere with many types of work, and that the type of work he could do, based on his skills and education, would be very minimal activities and minimal sedentary work, and it was not likely he could perform anything extensive.

While these examiners do not preclude any possible means of employment, they do show that particularly the Veteran's low back disability significantly impairs his employability.

Since there is probative evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, the Board therefore finds that consideration of this TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b). 

The Board realizes it cannot assign an extra-schedular evaluation in the first instance under § 4.16(b) or § 3.321(b)(1). Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Board may not award benefits under § 4.16(b) or § 3.321(b)(1) in the first instance, it may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115   (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Court has held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of Compensation and Pension determines that an extra-schedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  In the present case, the Director of Compensation and Pension has not yet made this initial determination, so the Board is making the referral. 

In conclusion, the Board refers the issue of a TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b). 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must submit the Veteran's claim for TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b)  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered. 

2. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

3. Thereafter, and after any other development deemed warranted is performed, to include a further VA examination if the RO requests one, the RO/AMC must consider all of the evidence of record and readjudicate the TDIU claim on both a schedular basis and an extra-schedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



